UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7522


BILAL A. AL-HAQQ,

                Plaintiff - Appellant,

          v.

SGT OLIVER WASHINGTON,

                Defendant - Appellee,

          and

JOHN PATE, Warden; MAJOR WALTER WORRICK; AW RANDALL
WILLIAMS; LT RICHARD JENKINS; LT TYLER; CPL MARVIN BRYANT;
MS. EDITH WETHERBEE; MRS. VIRGINIA GRUBBS; MS. V. JONES,
official and individual capacity,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Timothy M. Cain, District Judge.
(2:13-cv-02867-TMC)


Submitted:   March 29, 2016                 Decided:   March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Bilal A. Al-Haqq, Appellant Pro Se.  Mary Bass Lohr,           James
Andrew Yoho, HOWELL, GIBSON & HUGHES, PA, Beaufort,            South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Bilal      A.    Al-Haqq,     a    South     Carolina      prisoner,     seeks   to

appeal    the    district     court’s         order    adopting       the    magistrate

judge’s   recommendation         and     denying      relief     on    his   42   U.S.C.

§ 1983 (2012) complaint.           Parties in a civil action in which the

United States is not a party have 30 days following entry of

judgment in which to file a notice of appeal.                         Fed. R. App. P.

4(a)(1)(A).          “[T]he timely filing of a notice of appeal in a

civil case is a jurisdictional requirement.”                     Bowles v. Russell,

551 U.S. 205, 214 (2007).

     Because Al-Haqq is incarcerated, the notice of appeal is

considered filed on the date it was properly delivered to prison

officials for mailing to the court.                    Fed. R. App. P. 4(c)(1);

Houston v. Lack, 487 U.S. 266, 276 (1988).                      The record does not

conclusively reveal when Al-Haqq delivered the notice of appeal

to prison officials for mailing.                    Accordingly, we remand the

case for the limited purpose of allowing the district court to

obtain    this       information       from   the     parties    and    to   determine

whether the filing was timely under Fed. R. App. P. 4(c)(1) and

Houston v. Lack.           The record, as supplemented, will then be

returned to this court for further consideration.

                                                                              REMANDED




                                              3